DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 18-37 are pending in the instant application. Claims 22-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 18-21, 36 and 37 are rejected. Claims 18, 20 and 36 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on January 3, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 18-21, 36 and 37, and the species of the conjugates having the structure: 
    PNG
    media_image1.png
    129
    504
    media_image1.png
    Greyscale
 in the response filed on July 18, 2022 is acknowledged. The traversal is on the grounds: a lack of unity determination predicated upon PCT Rule 13.2 is not even prima facie sustainable unless it identifies prior art that is said to evidence the absence of the same or corresponding special technical features…all the claims relate to the conjugate of formula (D-n) which is the shared common feature corresponding to Group I. This not found to be persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious. Each group is directed to art recognized divergent subject matter which require different searching strategies for each group. Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner. As noted in the previous Office Action, the chemical compounds of protein conjugates or compounds of the formulae (D-n), (I) and (E-1) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Therefore, the restriction requirement (between the inventions) is still deemed proper and is hereby made final. Upon further search and consideration, however, the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 18-21, 36 and 37 has been searched and examined in its entirety). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21, 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “P is a trans-tagged unit resulting from the reaction of two complementary trans-tagging functions T and C,” and the claim also recites “P being preferably selected from…” which is the narrower statement of the range/limitation. Claim 18 recites “halogen atom” and the claim also recites “(F, Cl, Br, I).” Finally, claim 18 recites “Y is a chemical residue resulting from the reaction of R with amino acid residues present in Protein under aqueous conditions,” and the claim also recites “preferably selected from the group consisting in…” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required. For example, the definitions for Y and P can be amended to be selected from the specific groups disclosed in the claims and the examples of halogens disclosed after “halogen atom” can be deleted to over the rejection. 
Regarding claim 18, the phrase "such as" (see the definition for F) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Appropriate correction is required. For example, the phrase “drugs such as” can be deleted from the claim to overcome the rejection. 
Claim 18 recites that n “is an integer comprised between 1 and 8” and each fragment (G) “has a respective degree of conjugation i comprised between 1 and 8.” These recitations render the claims indefinite. Forms of the term “comprise” are considered open-ended language and are, therefore, understood to include additional subject matter in the compounds of the claims that is not described in the instant specification and is not particularly pointed out or distinctly claimed. A definition of a chemical compound cannot be open-ended because it must be claimed in precision. This rejection can be overcome by changing the terms “comprised" to a term which is considered closed-ended language, such as “consisting of.”  
It is also noted that the definitions for P, F and Y are extremely broad and/or not fully defined and render the claims indefinite. The variables are not described in the specification in a way that would allow one of ordinary skill in the art to immediately envisage what could be considered or fit within the scope of a “trans-tagged unit resulting from the reaction of two complementary trans-tagging functions T and C,” a “functional agent” or a “chemical residue resulting from the reaction of R with amino acid residues present in Protein under aqueous conditions.” A comprehensive search of the full scope of the DAR-specific protein conjugates of formula (D-n) was not able to be performed with the variables as written by the examiner or by the professional searchers of STIC. It is strongly recommended that the definition for P be limited to the specific groups listed in claim 18, the definition for F be limited to cytotoxic drugs or antineoplastic agents and the definition for Y be limited to the specific groups listed in claim 18, for example, to overcome the rejection.  
Claim Objections
Claim 18 is objected to because of the following informalities: a period is missing at the end of the claim and in the second to last line of the claim the phrase “consisting in” should to be replaced with “consisting of.” 
Claims 20 and 36 are objected to because of the following informalities: the phrase “antineoplasic agents” should be replaced with “antineoplastic agents.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626